          Case 2:19-cv-05899-DJH Document 108 Filed 06/23/21 Page 1 of 6




     1   Daniel J. O’Connor, Jr., Bar No. 010081
         Danny O’Connor, III, Bar No. 034188
     2   O'CONNOR & DYET, P.C.
         7955 South Priest Drive
     3   Tempe, Arizona 85284
         daniel.oconnor@occlaw.com
     4   danny.oconnor@occlaw.com
         (602) 241-7000
     5
         Attorneys for Defendants Tracey Heinrick and Jeffrey Heinrick
     6
                                UNITED STATES DISTRICT COURT
     7
                                          DISTRICT OF ARIZONA
     8
         Austin Neeley, an individual; Brittany
     9   Robinette, an individual; V.S.R., a        Case No.: 19-cv-05899-DJH
         minor, through her parent and
    10   guardian Brittany Robinette; A.L.N., a
         minor, through her parents and             DEFENDANTS TRACEY HEINRICK
    11   guardians Austin Neeley and Brittany       AND JEFFREY HEINRICK’S REPLY
         Robinette; A.R.N., a minor, through        IN SUPPORT OF THEIR MOTION
    12   her parents and guardians Austin           FOR ATTORNEYS’ FEES
         Neeley and Brittany Robinette,
    13
                            Plaintiffs,             (Assigned to the
    14          vs.                                 Honorable Diane J. Humetewa)
    15   The State of Arizona, et. al.
    16                      Defendants.
    17          Defendants Tracey Heinrick and Jeffrey Heinrick (“Heinrick Defendants”)
    18   respectfully submit their Reply in support of their Motion for Attorneys’ Fees (Doc.
    19   98).
    20      I. Plaintiffs’ claims were frivolous.
    21          In defending their conduct, Plaintiffs’ Response (Doc. 104) merely repeats
    22   the allegations about “judicial deception,” and continues to misrepresent federal
    23   jurisprudence on absolute immunity. Despite this unfounded insistence, Plaintiffs’
    24   claims were “frivolous, unreasonable, or without foundation” because absolute
    25   prosecutorial immunity is not “novel” and the ultimate result was “obvious.” See
    26   C.W. v. Capistrano Unified Sch. Dist., 784 F.3d 1237, 1245 (9th Cir. 2015). For at




1
          Case 2:19-cv-05899-DJH Document 108 Filed 06/23/21 Page 2 of 6




     1   least the past 44 years the U.S. Supreme Court has clearly recognized that
     2   prosecutors are entitled to absolute immunity for actions taken in their official
     3   capacities. See, e.g., Imbler v. Pachtman, 424 U.S. 409, 96 S. Ct. 984, 47 L. Ed.
     4   2d 128 (1976). Consequently, Plaintiffs knew or should have known their claims
     5   against Defendant Heinrick, based on conduct performed in her official capacity,
     6   were frivolous, unreasonable, and without foundation. The facts and law were
     7   clear from the beginning.
     8         There are also many examples of attorney’s fees awarded to defendants
     9   after prevailing on similar immunity issues. See e.g. La Conner Associates LLC.
    10   v. Berg, 73 Fed. Appx. 994, 998 (9th Cir. 2003) (defendants awarded attorney’s
    11   fees after prevailing on legislative immunity); Franceschi v. Schwartz, 57 F.3d
    12   828, 832 (9th Cir. 1995) (defendant awarded attorney’s fees after prevailing on
    13   judicial immunity).
    14         For these reasons, Heinrick Defendants are entitled to an award of
    15   attorney’s fees.
    16      II. The fees claimed are reasonable.
    17         Plaintiffs are correct that the Court should apply the lodestar method – the
    18   number of hours reasonably expended multiplied by a reasonable hourly rate --
    19   to determine what constitutes a reasonable attorney’s fee. See Bravo v. City of
    20   Santa Maria, 810 F.3d 659, 665 (9th Cir. 2016). That is exactly what Heinrick
    21   Defendants provided in their Motion (Doc. 98).
    22         There is strong presumption that the lodestar amount represents a
    23   reasonable fee, but the amount can then be adjusted pursuant to the Kerr
    24   factors – adopted in Local Rule 54.2(c)(3). Miller v. Los Angeles County Bd. of
    25   Educ., 827 F.2d 617, 621 (9th Cir. 1987), citing generally Jordan v. Multnomah
    26   County, 815 F.2d 1258, 1262–63 (9th Cir.1987). These factors were also


                                            -2-

1
          Case 2:19-cv-05899-DJH Document 108 Filed 06/23/21 Page 3 of 6




     1   discussed in Defendants’ Motion; some of the factor admittedly weigh in favor of
     2   adjustment downward, e.g. the novelty of the questions presented, while other
     3   factors weigh in favor of adjustment upward, e.g. the excellent result achieved.
     4   See also Sorenson v. Mink, 239 F.3d 1140, 1147 (9th Cir.2001) (where attorney
     5   has obtained “excellent results” he should recover a “fully compensatory fee”).
     6         However, the Court need not conduct an extensive, unnecessary analysis
     7   of these factors because the attorney’s fees in this case are unusually easy to
     8   calculate. See Cf. Fox v. Vice, 563 U.S. 826, 834, 131 S. Ct. 2205, 2214, 180 L.
     9   Ed. 2d 45 (2011). In Fox, the Supreme Court reviewed an award for attorney’s
    10   under § 1988, and described the challenge as follows:
    11          These standards would be easy to apply if life were like the movies,
                but that is usually not the case. In Hollywood, litigation most often
    12          concludes with a dramatic verdict that leaves one party fully
    13          triumphant and the other utterly prostrate. The court in such a case
                would know exactly how to award fees (even if that anti-climactic
    14          scene is generally left on the cutting-room floor). But in the real
    15          world, litigation is more complex, involving multiple claims for relief
                that implicate a mix of legal theories and have different merits.
    16          Some claims succeed; others fail. Some charges are frivolous;
                others (even if not ultimately successful) have a reasonable basis.
    17          In short, litigation is messy, and courts must deal with this
    18          untidiness in awarding fees.
                Id. at 563 U.S. 826, 833–34.
    19
    20         By contrast, the issues here were not complicated by multiple parties and

    21   multiple defenses. The Court need not decide which parties prevailed on which

    22   claims; which claims were frivolous and which weren’t; and which hours were

    23   spent defended which claims. Given that Heinrick Defendants’ defense prevailed

    24   at the pleading stage, the Court need not decide what discovery was reasonable

    25   and necessary, and what wasn’t. Indeed, Heinrick Defendants’ attempt to stay

    26   discovery (Doc. 78) pending the outcome of the Court’s ruling on absolute
         immunity was an effort to limit unnecessary attorney’s fees and expenses, which
                                             -3-

1
             Case 2:19-cv-05899-DJH Document 108 Filed 06/23/21 Page 4 of 6




     1   now redounds to Plaintiffs’ benefit. In short, this is the unusual, tidy, “movie”-like
     2   case described in Vice. There are no complex issues to resolve the appropriate
     3   amount of attorney’s fees. All of Heinrick Defendants’ fees were reasonable and
     4   necessarily incurred, and they should be fully compensated for them.1
     5         III. Plaintiffs’ remaining arguments are irrelevant.
     6            Plaintiffs also argue that they should not be liable for attorney’s fees based
     7   on financial hardship. Besides the fact that “a district court should not refuse to
     8   award attorney's fees to a prevailing defendant under 42 U.S.C. § 1988… solely
     9   on the ground of the plaintiff's financial situation,” Miller, 827 F.2d 617 at 621
    10   (citations omitted), Plaintiffs do not provide any evidence of their financial
    11   situation. Therefore, this argument should be disregarded.
    12            Plaintiffs further argue an award of attorney’s fees will deter future plaintiffs
    13   from “pursuing justice.” This is not true; it would merely—and properly—deter
    14   them from filing frivolous and unreasonable claims. Conversely, it would be
    15   unreasonable and unfair to burden Heinrick Defendants with 8 months of
    16   attorney’s fees, spent defending themselves in a case in which they were
    17   obviously entitled to absolute immunity.
    18            Finally, Plaintiffs argue that attorney’s fees are inappropriate given shifting
    19   public opinion on qualified immunity. This appears to be a desperate non-
    20   sequitur because Plaintiffs’ allegations lack foundation, authority, and any
    21   apparent connection whatsoever to the present Motion.
    22
    23
         1
             Plaintiffs also complain about the level of detail described in Defendants’ Itemized Statement
    24       of Attorney’s Fees. The level of detail speaks for itself, and their adequacy is properly left to
    25       the Court’s discretion. Defendants note, however, that as attorneys for a State employee,
             their bills are subject to public information requests, and thus, many billing entries must be
    26       kept intentionally vague to protect confidential information, including information subject to
             attorney-client and work-product privileges. It would be unreasonable, and likely futile, for
             Defendants to supplement these descriptions months after the fact.
                                                      -4-

1
          Case 2:19-cv-05899-DJH Document 108 Filed 06/23/21 Page 5 of 6




     1      IV. Conclusion
     2         For these reasons, Heinrick Defendants respectfully request the Court
     3   grant their Motion for Attorney’s fees (Doc. 98).
     4
     5         Dated this 23rd day of June 2021.
     6                                               O’CONNOR & DYET, P.C.
     7
     8                                               By:/s/Daniel J. O’Connor, Jr.
                                                         Daniel J. O’Connor, Jr.
     9                                                   Danny O’Connor, III
                                                         Attorneys for Heinrick Defendants
    10
                                    CERTIFICATE OF SERVICE
    11
               I hereby certify that on June 23, 2021 I electronically filed the foregoing
    12
         with the Clerk of the Court for the U.S. District Court, District of Arizona, using
    13
         the CM/ECF System. A Notice of Electronic Filing will be served to the following
    14
         registered participants:
    15
         DeeAn Strub
    16   Kristina Reeves
    17   Gillespie Shields Goldfarb & Taylor
         7319 N. 16th St.
    18   Phoenix, AZ 85020
    19   Attorneys for Plaintiffs
         dgillespie@gillaw.com
    20   kreeves@gillaw.com
    21   Robert Mills
    22   Sean Woods
         Thomas Connelly
    23   Mills & Woods Law PLLC
    24   5055 N. 12th St., Ste. 101
         Phoenix, AZ 85014
    25   Attorneys for Plaintiffs
         rmills@millsandwoods.com
    26   swoods@millsandwoods.com
         tconnelly@millsandwoods.com
                                               -5-

1
          Case 2:19-cv-05899-DJH Document 108 Filed 06/23/21 Page 6 of 6




     1
         Christopher Feasel
     2   Timothy Watson
     3   Attorney General’s Office
         2005 North Central Avenue
     4   Phoenix, Arizona 85004
     5   Attorneys for State Defendants
         Michael.Gaughan@azag.gov
     6   Christopher.feasel@azag.gov
     7   Brian Hauser
     8   William Doyle
         Doyle Firm PC
     9   1313 E. Osborn Rd., Ste. 220
    10   Phoenix, AZ 85014
         Attorneys for Grossman and Grossman and Andrea Thomas
    11   bhauser@doylelawgroup.com
         whdefilings@doylelawgroup.com
    12
    13
         Sitar Bhatt
    14   James Brewer
    15   Tyson & Mendes LLP
         7910 E. Thompson Peak Pkwy., Ste. 101
    16   Scottsdale, AZ 85255
         Attorneys for Heather De Soler and Dr. Heather De Soler PLLC
    17   sbhatt@tysonmendes.com
    18   jbrewer@tysonmendes.com

    19
    20   /s/Karen Larson
    21
    22
    23
    24
    25
    26


                                          -6-

1
